     Case 2:16-cv-00783-ECM-SMD Document 224 Filed 06/26/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

TREVA THOMPSON, et al.,                      )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )   CIVIL CASE NO. 2:16-cv-783-ECM
                                             )             (wo)
JOHN H. MERRILL, et al.,                     )
                                             )
       Defendants.                           )

                      MEMORANUM OPINION AND ORDER

       Now pending before the Court are the Plaintiffs’ Objections to the Magistrate

Judge’s Ruling on a Motion Compel, filed on April 13, 2020. (Doc. 205).

       The Plaintiffs moved to compel the production of documents from the Alabama

Board of Pardons and Paroles that relate to applications for a Certificate of Eligibility to

Register to Vote (CERV) and pardon applications. The motion was opposed by the Chair

of the Alabama Board of Pardon and Paroles, a Defendant in this case (“the Defendant”).

       The Magistrate Judge denied the motion. The Plaintiffs filed objections to the

Magistrate Judge’s decision and the Defendant has filed a response to the objections.

       Upon consideration of the Plaintiffs’ objections and response thereto, for reasons to

be discussed, the objections are due to be OVERRULED.

                             I.     STANDARD OF REVIEW

       Rule 72 of the Federal Rules of Civil Procedure and 28 U.S.C. § 636 require clearly

erroneous or contrary-to-law review of a Magistrate Judge’s orders on non-dispositive

matters. Jordan v. Comm'r, Mississippi Dep't of Corr., 947 F.3d 1322, 1327 (11th Cir.
     Case 2:16-cv-00783-ECM-SMD Document 224 Filed 06/26/20 Page 2 of 5



2020). A routine pretrial discovery motion is a non-dispositive motion. Id. Under Rule

26(b)(1), parties may obtain discovery regarding any nonprivileged matter that is relevant

and proportional to the needs of the case. FED.R.CIV.P. 26(b)(1).

                                      II.    DISCUSSION

       The Plaintiffs object to the Order of the Magistrate Judge, arguing that although the

Magistrate Judge correctly rejected the Defendant’s invocation of a state-law pardon and

parole record privilege, the Order denying the motion to compel wrongly concluded that

the discovery sought was not proportional because class certification had been denied in

this case. In response, the Defendant explains that she has not objected to the Magistrate

Judge’s ruling that the state-law pardon and parole record privilege does not apply because

the Magistrate Judge correctly determined that the Plaintiffs’ discovery request is

disproportionate.

       The Eleventh Circuit has not held in a published opinion that Alabama pardon and

parole records are privileged in an original jurisdiction, federal case, but it has indicated in

unpublished opinions that the Alabama and Georgia pardon and parole records privileges

may have some applicability. In Ellison v. Alabama Bd. of Pardons & Paroles, 2017 WL

6947946, at *4 (11th Cir. 2017), the Eleventh Circuit held that the district court did not

abuse its discretion in denying discovery requests, reasoning that under Ala. Code § 15–

22–36(b), because the plaintiff “sought parole files relating to the denial of parole, the files

that he sought—including his own—were statutorily privileged, and the district court did

not err in denying his motion to compel discovery of that information.” Similarly, in
                                               2
     Case 2:16-cv-00783-ECM-SMD Document 224 Filed 06/26/20 Page 3 of 5



McGoy v. Ray, 164 F. App'x 876, 878 (11th Cir. 2006), the court reasoned that the burden

created by discovery was quite great since parole records in Georgia are confidential and,

therefore, held that “the district court did not abuse its discretion when it found the facts

before it did not rise to the level necessary to overcome the state's interest in maintaining

the confidentiality of their parole records.” Therefore, while it appears that it is not

contrary to law to conclude that an absolute privilege does not apply in this case, the

Eleventh Circuit appears to indicate that a qualified privilege could be considered. This

Court, therefore, turns to the issue of whether the Plaintiffs sufficiently demonstrated that

their interests overcome the State’s interest in the confidentiality of its records. See id.

       In conducting proportionality analysis, the Magistrate Judge reasoned that because

class certification was denied, the two individual plaintiffs had not shown how the files of

every CERV applicant in the State of Alabama were relevant to their claims. (Doc. 200 at

4). The Magistrate Judge found that the discovery requests were overburdensome and that

the named, individual plaintiffs could only seek documents from their own files. (Id.)

       As noted, Federal Rule of Civil Procedure 26(b)(1) provides that parties may obtain

discovery regarding any nonprivileged matter that is relevant and proportional to the needs

of the case. Courts are to consider the importance of the issues at stake, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. FED.R.CIV.P. 26 (b)(1).



                                               3
     Case 2:16-cv-00783-ECM-SMD Document 224 Filed 06/26/20 Page 4 of 5



       Upon consideration of these factors, the Court finds that the Magistrate Judge’s

conclusion that the sweeping request for production of every CERV applicant’s file is

disproportionate to the needs of the Plaintiffs in this case because the denial of class

certification undermines the relevance of the information to the Plaintiffs’ claims, is neither

clearly erroneous nor contrary to law. The Plaintiffs’ objections with regard to discovery

as to every CERV applicant’s file, therefore, are due to be OVERRULED.

       As to the request for discovery of pardon applicants, the Plaintiffs object to the

Magistrate Judge’s decision, arguing that the evidence is relevant despite the denial of class

certification. The Plaintiffs point out that they have claimed that it is unconstitutional for

people who have outstanding legal financial obligations to be denied a CERV on that basis

and that a defense to that claim in this case is that people in Alabama can apply for a pardon

even if they are not eligible for a CERV. The Plaintiffs contend, however, that the State

actually has a practice of denying pardons for failing to pay financial obligations, and,

therefore, the information they seek is relevant and discoverable to prove that practice.

(Doc. 205 at 6-7).

       While the fact that class certification was denied does not completely undermine the

relevance identified by the Plaintiffs, in light of the Eleventh Circuit’s decision in Jones

v. Governor of Fla., 950 F.3d 795 (11th Cir. 2020), the Court must conclude that the

Plaintiffs’ discovery request is disproportionate to the needs of the Plaintiffs in this case.

       In Jones, the Eleventh Circuit examined clemency as an alternative to voting rights

restoral in the context of a challenge to a law which required payment of legal financial
                                               4
     Case 2:16-cv-00783-ECM-SMD Document 224 Filed 06/26/20 Page 5 of 5



obligations. 950 F.3d at 826. The court reasoned that no member of the clemency board is

required to grant rights restoration, so the court “could hardly call pursuing a discretionary

grant that at best will take years to receive, if received at all, a suitable alternative” avenue

to regaining access to the ballot. Id. Because the pardon alternative identified by the

Plaintiffs is similar to the clemency alternative the Eleventh Circuit dismissed as a viable

alternative in Jones, the broad discovery sought to defeat the State’s reliance on the pardon

alternative is disproportionate to the Plaintiffs’ interests in this case. The Plaintiffs’

objections with regard to discovery as to every pardon applicant’s file, therefore, are due

to be OVERRULED.

                                     III.   CONCLUSION

       For the reasons discussed, it is hereby ORDERED that the Objections (doc. 205) are

OVERRULED.



       DONE this 26th day of June, 2020.


                                        /s/ Emily C. Marks
                                        EMILY C. MARKS
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                               5
